JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed October 10, 2006, be affirmed. The district court correctly determined that appellees are protected by absolute immunity, see Stump v. Sparkman, 435 U.S. 349, 356, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978); Sindram v. Suda, 986 F.2d 1459, 1460 (D.C.Cir.1993); and that it lacks authority to compel appel-lees to take any action. See In re Marin, 956 F.2d 339, 340 (D.C.Cir.1992).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.